Citation Nr: 0606810	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-24 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for colitis.

3.  Entitlement to service connection for a lump on the left 
rib cage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2003.  In August 2005, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  

Numerous additional issues raised in the veteran's June 2004 
substantive appeal were addressed in a January 2006 rating 
decision, and are not before the Board at this time.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

First, the veteran has never been provided the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
with respect to the claim for service connection for colitis.  
Accordingly, he must be provided a letter which (1) informs 
him of the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs him of the 
information and evidence that VA will seek to obtain; and (3) 
informs him of the information and evidence the claimant is 
expected to provide.  In addition, with respect to all three 
claims, he must be requested to provide any evidence in his 
possession that pertains to the claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Next, at his hearing, the veteran said he had been awarded 
Social Security Administration (SSA) disability benefits in 
1983, based on a claim filed in 1981.  VA is required to 
obtain potentially relevant evidence from SSA, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).  

In addition, the veteran states that he was treated for 
disabilities at issue at VA facilities in Oakland and 
Aspenwall up until sometime during the 1980's.  These records 
must be obtained, if available.  He also stated, at his 
hearing, that he had been treated for many years by F. 
Sessoms, M.D.  He stated that he was hospitalized in St. 
John's Hospital in 1982 for injuries sustained in an 
automobile accident, which apparently included injury 
involving the ear.  He contends, however, that he had hearing 
loss before the accident, and the extent to which the 
accident impacted his hearing is not clear from the record.  
Thus, these records should be obtained, if available.  

The veteran also testified that he was treated for colitis in 
1980 at Divine Providence Hospital (now Mercy Providence 
Hospital).  Since there is no medical evidence of the current 
existence of colitis, these records must be obtained, if 
available.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, 
VA audiograms dated in May 1983 and October 1984 indicate 
that the veteran has hearing loss meeting the VA definition.  
See 38 C.F.R. § 3.385 (2005).  He contends that he was 
exposed to noise from weapons, and the Board observes that he 
was in Vietnam from August 1970 to August 1971, where his 
occupational specialty was armor crewman.  There is also 
evidence suggesting-but not clearly establishing-that there 
may have been an intercurrent cause for the veteran's hearing 
loss, specifically, the June 1982 motor vehicle accident.  In 
view of these circumstances, he should be afforded an 
examination, with the claims file for review.  See Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004); Charles v. Principi, 
16 Vet.App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Finally, if any of the development undertaken pursuant to 
this remand elicits information which would warrant further 
development (for example, evidence sufficient to warrant an 
examination under 38 C.F.R. § 3.159(c)(4), or the existence 
of other, potentially relevant evidence), such development 
must be undertaken before the appeal is returned to the 
Board.  

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  Send the veteran and his 
representative a letter containing the 
notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), informing him 
of the information and evidence not of 
record that is necessary to substantiate 
the colitis claim; that which VA will 
seek to obtain; and the information and 
evidence the claimant is expected to 
provide.  In addition, with respect to 
all three claims, he request that he 
provide any evidence in his possession 
that pertains to the claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004).   

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration, pertaining to 
his claim filed in 1981 and decided in 
1983. All efforts to obtain these records 
should be fully documented, and the 
Social Security Administration should 
provide a negative response if records 
are not available. 

3.  Obtain the veteran's medical records 
from the Pittsburgh VA Medical Center 
System (Oakland and Aspenwall), dated 
from 1971 to 1989, in particular, records 
showing treatment for hearing loss, 
colitis or other lower gastrointestinal 
complaints, and/or a lump on the left rib 
cage.  Continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

4.  Ask the veteran to complete release 
forms authorizing VA to request his 
treatment records from the following 
private health care providers located in 
Pittsburgh, PA:
*	F. Sessoms, M.D., dated from 1980 to 
the present;
*	St. Johns Hospital, dated in June 
1982;
*	Mercy Providence Hospital (part of 
Pittsburgh 
Mercy Health System) in about 1980 (when 
the hospital was known as Divine 
Providence Hospital).  
These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

5.  After the above records have been 
obtained to the extent available, 
schedule the veteran for VA audiology and 
ENT examinations to (1) nature and extent 
of his current hearing loss, and (2) to 
determine whether any or all of the 
veteran's current hearing loss disability 
had its onset due to inservice noise 
exposure.  The entire claims folder and a 
copy of this REMAND must be made 
available to the ENT physician prior to 
the examination.  

The ENT physician should review the 
evidence of record, in particular service 
medical records and any evidence 
pertaining to the accident and 
hospitalization in 1982, in connection 
with the opinion, and explain the 
rationale of the opinion, including such 
factors as whether or not the veteran's 
audiology findings are characteristic of 
noise-induced hearing loss.  

In would be helpful if the physician 
would use the following language in his 
or her ultimate conclusions as to service 
onset in the opinion, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

6.  After assuring compliance with the 
above development, as well as with any 
other required notice and development 
action revealed by the above, the RO 
should adjudicate all of the claims on 
appeal, in light of all evidence of 
record.  If any claim is denied, furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  

However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

